 


109 HR 3882 IH: Financial Safety and Equity Act of 2005
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3882 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Leach introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To preserve competitive equity in financial services. 
 
 
1.Short titleThis Act may be cited as the Financial Safety and Equity Act of 2005. 
2.Preservation of competitive equity in financial servicesSection 4 of the Bank Holding Company Act of 1956 (12 U.S.C. 1843) is amended by adding at the end the following new subsection: 
 
(p)Preservation of competitive equity in financial services— 
(1)In generalAny company that controls an industrial loan company, industrial bank or similar institution described in section 2(c)(2)(H) of this Act shall become a financial holding company and shall comply with all of the conditions, requirements, restrictions and limitations that apply to a financial holding company under Federal law. 
(2)Extended divestiture period for nonconforming activitiesNotwithstanding paragraph (1) of this subsection or subsection (a), a company that owned or controlled an industrial loan company, industrial bank or similar institution described in section 2(c)(2)(H) on January 1, 2005, and that was not a bank holding company or a foreign bank (as defined in section 1(b)(7) of the International Banking Act of 1978) on that date shall conform its activities and investments to the requirements of this Act no later than the date that is 5 years after the effective date of this subsection..  
 
